Citation Nr: 1023122	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine/tension 
headaches.  

2.  Entitlement to service connection for sleep apnea, 
claimed as secondary to service-connected post traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for arthritis of the 
feet.  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

6.  Entitlement to service connection for a gallbladder 
disorder.  

7.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral knee 
disability.  

8.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, from the initial grant of service connection.  

9.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for irritable bowel syndrome, 
diverticulitis, and hiatal hernia (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1976 to July 1996.  

By rating action in September 1996, the RO denied service 
connection for a bilateral knee disability.  The Veteran and 
his representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the RO which 
granted service connection for PTSD and assigned a 30 percent 
evaluation, assigned an increased rating to 30 percent for 
the gastrointestinal disorder, declined to reopen the claim 
for a bilateral knee disability, and denied service 
connection for the remaining issues on appeal.  In a 
supplemental statement of the case (SSOC) in March 2008, the 
RO reopened the claim for a bilateral knee disability, now 
characterized as tenosynovitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In this case, the Veteran was scheduled for a hearing at the 
RO in Waco, Texas before a traveling member of the Board in 
December 2009, but failed to report.  In a letter received in 
March 2010, the Veteran reported that he moved from Texas to 
Alabama, and then to Tacoma, Washington subsequent to his 
request for a Travel Board hearing, and that he notified VA 
of his changes of address each time.  The Veteran asserted 
that he continued to receive his medications and other 
correspondence from VA at his new addresses, but that the 
letter notifying him of the Travel Board hearing date was 
sent to his old address in Texas, and he did not receive it 
in time to keep the appointment.  The Veteran reported that 
he moved because of family health issues, and that he now 
lives in Spanaway, Washington, and requested to be 
rescheduled for a Travel Board hearing at the RO nearest his 
new residence.  

Although a review of the claims file fails to reveal any 
letter or correspondence from the Veteran notifying VA of a 
change of address, it is possible that his updated 
information may have been entered only into the VA medical 
system and not forwarded to the RO.  The evidentiary record 
does show that the notice of the Travel Board hearing in 
December 2009, was sent by the Waco RO to his old mailing 
address in Texas.  

Under the circumstances in this case, the undersigned finds 
that the Veteran has demonstrated good cause for his failure 
to report for the scheduled hearing and that his motion to be 
rescheduled for a Travel Board hearing is granted.  

In view of the recent developments, this case is REMANDED to 
the RO for the following:  

The Veteran should be scheduled for a 
hearing before a traveling member of the 
Board of Veterans' Appeals at the RO 
nearest his residence in Washington State 
as soon as practicable.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the Veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the Veteran due process of law.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

